Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: 6655-0514PUS4
Filling Date: 7/18/2019
Priority Date: 5/26/15
Inventor: LIM et al
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 01/15/2021.

Acknowledgement
2.	The amendment filed on 01/15/2021, responding to the office action mailed on 10/16/2020, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-14 and 20.

Allowable Subject Matter
3.	Claims 1-14 and 20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 


wherein the second insulation layer includes a first portion contacting an upper surface of the first extending portion, a second portion contacting an upper surface of the second extending portion, and a third portion contacting an upper surface of the upper portion of the first insulation layer, wherein the upper portion of the first insulation layer contacts a lower surface of the first extending portion of the first electrode, and an upper surface of the second contact portion of the second electrode, wherein the upper portion of the first insulation layer, the second contact portion of the second electrode, and the first extending portion of the first electrode are overlapped with each other vertically, in combination with all other limitations as recited in claim 1.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed light emitting device comprising: the upper portion of the first insulation layer contacts a lower surface of the first extending portion of the first electrode, and an upper a upper surface of the second contact portion of the second electrode, and wherein the upper portion of the first insulation layer, the second contact portion of the second electrode, and the first extending portion of the first electrode are overlapped with each other vertically, wherein the first extending portion of the first electrode and the second extending portion of the second electrode are not overlapped with each other vertically on the second contact portion of the 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BILKIS JAHAN/Primary Examiner, Art Unit 2896